                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA

                                   MEMORANDUM

Honorable Morrison C. England, Jr.           RE: Sheldon Linhares
United States District Judge                     Docket Number: 0972 2:09CR00541-001
Sacramento, California                           PERMISSION TO TRAVEL
                                                 OUTSIDE THE COUNTRY

Your Honor:


Sheldon Linhares is requesting permission to travel to Paris, France; Barcelona, Spain; and
Brugge, Belgium. Sheldon Linhares is current with all supervision obligations, and the probation
officer recommends approval be granted.


Conviction and Sentencing Date: On August 4, 2011, Sheldon Linhares was sentenced for the
offense(s) of 21 USC 846 and 841(a)(1), Conspiracy to Distribute and to Possess with the Intent
to Distribute Methamphetamine; and 21 USC 841(a)(1), Possession with the Intent to Distribute
Methamphetamine (Class A Felonies)..


Sentence Imposed: 144 months custody in the Bureau of Prisons (Sentence Reduction to 94
months), 60 months Supervised Release, and $200 Special Assessment (Paid). Special conditions
include: Warrantless Search; Financial Disclosure; Drug/Alcohol Treatment; Drug/Alcohol
Testing; Mental Health Treatment; Aftercare Co-payment; Drug Registration; Gambling
Restrictions.


Dates and Mode of Travel: November 30, 2019, through December 7, 2019. Will be traveling
by Aer Lingus and TAP Portugal Airlines.


Purpose: Family vacation. Will travel with wife, Jenna Linhares.




                                               1

                                                                                                   REV. 08/2019
                                                               PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
RE:      Sheldon Linhares
         Docket Number: 0972 2:09CR00541-001
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                      Respectfully submitted,




                                          Miriam E. Olea
                                   United States Probation Officer

Dated:     November 15, 2019
           Elk Grove, California
           (916) 930-4353




REVIEWED BY:
                            Ronnie Preap
                            Supervising United States Probation Officer



                                   ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


Dated: November 19, 2019




                                                 2
                                                                                                         REV. 08/2019
                                                                     PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
